TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00124-CV






In re Johnny Ray Valchar






ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY




M E M O R A N D U M   O P I N I O N


Johnny Ray Valchar petitioned this Court for a writ of mandamus directing the district
court to act on Valchar’s request for counsel in a post-conviction DNA testing proceeding.  After the
mandamus petition was filed and a response was requested, the district court appointed counsel. 
Accordingly, the petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Filed:   March 31, 2006